908 F.2d 974
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Ross TAYLOR, Sr., Plaintiff-Appellant,v.DELCO MORAINE DIVISION, GENERAL MOTORS CORPORATION,Defendant-Appellee.
No. 89-3917.
United States Court of Appeals, Sixth Circuit.
July 30, 1990.

Before KENNEDY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
James Ross Taylor, Sr., filed a motion to reopen an age discrimination in employment case.  The parties had earlier consented to vesting full jurisdiction over the case in a magistrate.  The magistrate ultimately denied the motion and this appeal followed.  The parties have briefed the issues, Taylor proceeding without counsel.


3
Upon consideration, we agree with the magistrate's decision.  The motion to reopen was essentially a Fed.R.Civ.P. 60(b)(6) motion.  The denial of the motion is subject to review for an abuse of discretion.   Hopper v. Euclid Manor Nursing Home, Inc., 867 F.2d 291, 294 (6th Cir.1989).


4
The magistrate did not commit an abuse of discretion in declining the request to reopen the earlier case.  Taylor's motion relied on claims of retaliatory conduct that were remote in time from the initial claims and involved different individuals.  The magistrate correctly noted the apparent availability of other remedies;  should Taylor wish to initiate a new action he is presumably free to do so.  The appeal is meritless.


5
Accordingly, the magistrate's decision is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.